Citation Nr: 1326724	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  05-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972; he had service in the Republic of Vietnam from September 1970 through August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 50 percent disability rating effective December 19, 2003, the date of the Veteran's claim.

This claim came before the Board in September 2008, at which time it was remanded to the Appeals Management Center (AMC) for additional evidentiary development, to include obtaining any outstanding VA and private treatment records and to obtain a new VA PTSD compensation examination.  Upon completion of this development, the claim was returned to the Board.  In December 2010, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to September 29, 2005, and remanded the question of entitlement to a disability rating in excess of 50 percent for PTSD, from September 29, 2005 for additional evidentiary development.

The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim, prior to September 29, 2005.  The Court issued a July 2011 Order vacating the December 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

The case was before the Board again in March 2012, at which time the Board assumed jurisdiction over the issue of entitlement to TDIU based upon the Veteran's allegations of an inability to retain employment due to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part of an increased rating claim when such claim is raised by the record).  In that decision, the Board denied a claim for an initial rating greater than 50 percent for PTSD and denied extraschedular referral of the TDIU claim to the Director, Compensation and Pension (C&P) Service.

The Veteran appealed the Board's March 2012 decision to the Court.  In a Memorandum Decision dated January 23, 2013, the Court upheld the Board's denial of an initial rating greater than 50 percent for PTSD.  The Court also vacated the portion of the Board's decision addressing entitlement to TDIU for further adjudication.

In March 2013, the Veteran assigned a power of attorney on behalf of Attorney Chisholm via a properly executed VA Form 21-22a (Appointment of Individual as Claimant's Representative).  In July 2013, the Veteran's representative submitted additional evidence to the Board with a waiver of RO review of this evidence in the first instance.

A review of the Virtual VA electronic records storage system reveals a June 2013 RO rating decision denying service connection for tinnitus which is not associated with the paper claims folder.  As addressed below, the issue of entitlement to service connection for tinnitus is listed on the title page for procedural purposes only.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran holds a 50 percent rating for service-connected PTSD and, to date, is not service-connected for any other diseases or disabilities.  His 50 percent rating renders him ineligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, C&P Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  The Court has held that "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold for one person, irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  38 C.F.R. § 4.17(a). 

The Veteran has a history of self-employment as a film and video-producer.  During the appeal period, he reportedly has been performing freelance work and has reported difficulty in earning income.  He also reportedly has performed work installing security doors while attending college.  In February 2011, a VA examiner opined that the Veteran's occupational difficulties appeared to be related to the economy rather than his skill level or ability to communicate with others in his chosen profession.

However, the Veteran's representative recently submitted a June 2013 opinion from a Vocational Expert who described the Veteran as working part-time installing security doors owned by a friend.  This was described as an informal working arrangement with money earned for work completed.  It was further reported that the Veteran stopped working in his chosen profession in 2008.  The Vocational Expert opined that the Veteran's security door installation work was considered "sheltered employment" and that the Veteran's service-connected PTSD had rendered him unable to secure and follow substantially gainful employment since at least 2008.

As a result of the June 2013 Vocational Expert opinion, the Board finds that further evidentiary development is required.  The issue of whether the Veteran has worked in a protected environment is a factual question.  Here, the Board has no information concerning the Veteran's annual income for the entire appeal period.  The Board also requires further information concerning the Veteran's work arrangement with his employer, and a reconciling of the medical opinions concerning the Veteran's ability to secure and obtain substantially gainful employment. 

As such, the Board finds that the Veteran should provide his annual income since the inception of the appeal period in December 2003.  Thereafter, the Veteran should be afforded VA Social and Industrial Survey and examination for opinion, based upon review of the claims folder, as to whether the Veteran's PTSD has rendered him unable to secure and maintain substantially gainful employment consistent with his occupational and educational background. 

With respect to the issue of entitlement to service connection for tinnitus, this claim was denied by an RO rating decision dated June 2013.  In July 2013, the Veteran submitted a timely notice of disagreement (NOD) with this denial.  To date, the RO has not had the opportunity to furnish the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC, which is an issue requiring remand rather than referral to the RO).  This issue, therefore, is remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice complying with the provisions of 38 U.S.C.A. § 5103 that advises him of the types of evidence and information necessary to substantiate his claim for entitlement to TDIU on an extraschedular basis.  The Veteran must be advised to provide his employment and income information extending to December 2003.

2.  Associate with the claims folder relevant records of the Veteran's treatment at the Denver Colorado VA Medical Center since August 2005 and determine whether there are any additional records from the Vet Center since February 2005.

3.  Upon completion of the above, schedule the Veteran for a VA examination and Social Industrial Survey.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to explain whether the Veteran's work arrangement installing security doors is akin to a sheltered work environment.

The VA mental disorders examiner is requested to provide opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  In so opining, the examiner should also take into consideration the effects, if any, of any medications used to treat service-connected disability.

The examiner is hereby advised that marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace (such as a special position within a family business sheltered from productive requirements of general employment), is not to be considered substantially gainful employment.  Substantially gainful employment is to be considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

4.  Furnish the Veteran an SOC on the issue of entitlement to service connection for tinnitus.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

5.  Thereafter, following other indicated development, readjudicate the remanded claim for TDIU de novo.  Referral to the Director, C&P must be considered if the schedular disability ratings requirements under 38 C.F.R. § 4.16(a) are not met.  If the TDIU benefit is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


